Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-2, 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (JP 2011256247 A).
Watanabe discloses a composition comprising 10 to 84wt% of a polypropylene homopolymer [clm 1, p2], 1 to 15wt% of a fibrous inorganic filler [clm 1], 0.01 to 1 parts by weight of nucleating agent that includes 1,3:2,4-bis-O- (3,4-dimethylbenzylidene) -D-sorbitol [p6] and a modified polyolefin with an MFR at 230C and 2.16 kg of 200 g/10 min or more [clm 1, p5] which is modified with 0.01 to 20 parts by weight of a compound (b) [p5] that is preferably maleic acid or other acid containing unsaturated compounds [p6]. The composition is useful for injection molded articles [p7].
The above ranges for amounts of each component and for the MFR of the modified polyolefin all overlap the corresponding ranges in the claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  



3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (JP 2011256247 A) in view of Stevens (Polymer Additives Part I. Journal of Chemical Education, p444-448).
Watanabe does not disclose an organic fibrous filler. 
Stevens teaches that reinforcing fibers like the organic fibers aramid and carbon fibers and inorganic fibers like glass improve strength and toughness and give plastics a high strength to weight ratio [p447 right side first ¶]. Stevens also teaches that plastics may also include impact modifiers to reduce brittleness [p445 right side last two ¶] such as MBS, ethylene vinyl acetate and grafted polybutadiene polymers [p446 left side first two ¶] which read on the claimed modified polyolefin. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used organic fibers in the composition of Kobayashi because Stevens teaches that organic fibers aramid and carbon fibers improve strength and toughness and give plastics a high strength to weight ratio.

Response to Arguments
Applicant’s arguments, filed 03/01/2021, with respect to Kobayashi et al (US 20010040320 A1) in view of Stevens (Polymer Additives Part I. Journal of Chemical Education, p444-448) have been fully considered and are persuasive.  The rejection of 10/02/2020 has been withdrawn. 
Applicant’s arguments, filed 03/01/2021, with respect to Kobayashi et al (US 20010040320 A1) in view of Stevens (Polymer Additives Part I. Journal of Chemical Education, p444-448) and further in view of DeNicola et al (US 6319976 B1) have been fully considered and are persuasive.  The rejection of 10/02/2020 has been withdrawn.
The rejections have been withdrawn since they do not disclose the claimed MFR of the modified polyolefin. 

Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. 
Applicant argues that there are unexpected results in the use of a modified polyolefin with the claimed MFR of 100 to 400 g/10min. This argument is not convincing. The difference in MD linear expansion coefficient between the Example 3 and the Additional Comp. Ex. 1 in the Affidavit is impressive and unexpected over the previously applied prior art based on Kobayashi. However, unexpected results must also be 1) commensurate in scope with the claims, 2) a fair comparison to the prior art, and 3) actually unexpected. 1) The results are not commensurate in scope because the claims are to any modified polyolefin with MFR from 100 to 400 g/10min and the results are only shown for Maleic anhydride modified PP with MFR of 100 g/10min. 2) The Additional Comp. Ex. 1 does not fairly compare to the new reference Watanabe et al (JP 2011256247 A) because Watanabe discloses a modified polyolefin with an MFR of 200 g/10min or greater. 3) While a broader showing of results with a wider range of MFR of the modified polyolefin may prove to be unexpected, the showing so far may just be the normal results for the modified polyolefins with higher MFR. Considering that Watanabe discloses a higher MFR, this would just be an advantage to the known polymer used. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	


	 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766